Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response the to the Applicant’s communication filed on 09/25/2020. Claims 1-20 have been examined and are pending herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102 (a) (1) / (a) (2) as being anticipated by Thompson et al. (U.S. Patent Publication 2018/0001208).

Regarding claims 1 and 10, Thompson discloses:
a content layering and mixing system for processing a set of received content streams to produce an interactive, multi-layer content session for display on a device of a user, wherein the set of received content streams includes a gambling content stream ([0066] Display 318 may show video streams from one or more content sources. Display 318 may encompass first display screen 102, second display screen 104, third display screen 106, side display screen 108, and/or another screen used for displaying video content; Fig. 1 and Abstract.  Electronic gaming device 100 may be employed on a user device such as a smartphone [0068]); and 
an artificial intelligence system configured to receive input of the user from a camera, wherein the artificial intelligence system is configured to recognize a user gesture using the received input of the user ([0063] The image obtained by camera 312 may be used in connection with identification device 324 using facial recognition, [0065] recognizing gesture inputs from the user); 
wherein the content layering and mixing system takes an action relating to the gambling content stream based on the recognized user gesture ([0096] player may utilize one or more input devices 512 and/or may utilize gestures that electronic .  
(Claim 10) analyzing received input of the user from a camera to recognize a user gesture ([0063,0065]); and taking an action relating to the gambling content stream based on the recognized user gesture ([0192] the game logic controller may interpret the data from the sensors and determine that a player moved their hand from a first point to a second point, and then may further determine that this action is a recognized action for performing a first command in a play of a game).  

Regarding claims 2 and 20, Thompson discloses:
processing the received input of the user from the camera to determine an identity of the user; and personalizing, the multi-layer content session based on the identity of the user. In [0031] Identification device 118 may be utilized to determine an identity of a player. Based on information obtained by identification device 118, electronic gaming device 100 may be reconfigured, i.e. placement or rearrangement of multi-media streams.


Regarding claim 3, Thompson discloses:
wherein personalizing the multi-layer content session comprises at least one action selected from a list consisting of: adding an icon indicating the identified user, adding an overlay to a received content stream based on the identified user, adding a highlighted element to a received content stream based on the identified user, adding marking to a received content stream based on the identified user, adding additional information to the multi-layer content session, and adding a menu for further decisions.  In [0032] based on information obtained by identification device 118, electronic gaming device 100 may be reconfigured. For example, placement of gaming options utilized may be modified based on a player's preference data. For example, a player may have selected baseball under the sporting event preferences; electronic gaming device 100 will then automatically display the current baseball game onto side display screen 108 and/or an alternate display screen as set in the player's options. See also 0031 for more personalization or additional options based on the players identity. [0237] depth image sensing devices are utilized to display a virtual recreation of a detected image. The gaming system may display a virtual humanoid figure that simulates one or more characteristics of a detected person. For example, if a player is tall and has long hair, the gaming system may display a virtual humanoid character (e.g., avatar) that is relatively tall and/or has long hair.

Regarding claims 4 and 11, Thompson discloses:
wherein the camera is a user-facing camera of the user device.  Fig. 5A – multiple cameras pointing towards the player.

Regarding claims 5 and 12, Thompson discloses:
wherein the recognized user gesture comprises: a hand gesture, an arm gesture, a head gesture, an eye movement, a leg gesture, or a body gesture. In [0027, 0031, 0033, 0115, 0125] arm and hand movements, detected body parts that may move.

Regarding claims 6 and 13, Thompson discloses:
wherein taking an action relating to the gambling content stream comprises at least one of: enlarging a content area of the gambling content stream, omitting the display of the gambling content stream, moving a position of the gambling content stream, re-sizing the gambling content stream, adjusting a transparency of the gambling content stream, adjusting an audio of the gambling content stream, or initiating communication with the gambling content stream.  Detecting of movement, in [0224] a gaming system may utilize such detection data to use an audio system to direct sound and/or speech based on the detection data. For example, if a tall male is walking by slowly, the gaming system may utilize related detection data to cause an audible, “Hey, tall guy. Why don't you come play me,” and/or other such 

Regarding claims 7 and 14, Thompson discloses:
wherein taking an action relating to the gambling content stream of the multi-layer content session comprises at least one action selected from a list consisting of: adding an icon indicating the recognized gesture, adding an overlay to the gambling content stream based on the recognized gesture, adding a highlighted element to the gambling content stream based on the recognized gesture, adding additional information to the multi-layer content session, and adding a menu for further decisions. In [0156] In one example, single hand gesture 665 may be utilized in a secondary and/or bonus game. For example, a bonus game may include a mechanism which allows a player to select one or more selections to reveal possible awards. In another example, a gaming system may detect a player's hand in 3D (and/or 2D), and display an associated virtual icon on a display device, which moves based on the player's detected hand, over and around the one or more selections. Once a player has made the decision on which selection to pick, the player simply has to hold his hand in a position that causes the display device to present the 

Regarding claims 8 and 15, Thompson discloses:
based on the recognized user gesture, a layered output content stream.  [0025] Electronic gaming device 100 may display one, two, a few, or a plurality of multi-media streams 110, Fig. 1. [0026] Multi-media streams may be obtained for an entertainment event, a wagering event, a promotional event, a promotional offering, an advertisement, a sporting event, any other event, and/or any combination thereof. For example, the entertainment event may be a concert, a show, a television program, a movie, an Internet event, and/or any combination thereof. In another example, the wagering event may be a poker tournament, a horse race, a car race, and/or any combination thereof. The advertisement may be an advertisement for a casino, a restaurant, a shop, any other entity, and/or any combination thereof. The sporting event may be a football game, a baseball game, a hockey game, a basketball game, any other sporting event, and/or any combination thereof. These multi-media streams may be utilized in combination with the gaming table video streams. [0035] For example, a single large image could be partially displayed on second display screen 104 and partially displayed on third display screen 106, so that when both display screens are put 

Regarding claim 16, Thompson discloses:	
wherein the layered output content stream comprises at least one of a visible element or a hidden element.  [0040] Player tracking server, [0075] Reporting module for reporting data such as user interactions, user preferences, player tracking preferences, game payout, etc.

Regarding claim 17, Thompson discloses:
wherein the hidden element comprises at least one of: tagging a content stream, adding to metadata, or annotating.   [0040] Player tracking server, [0075] Reporting module for reporting data such as user interactions, user preferences, player tracking preferences, game payout, etc.

Regarding claim 18, Thompson discloses:
wherein the visible element comprises at least one of: circling an item, highlighting a subject, highlighting a recognized activity, or labelling an object. In [0237] a gaming system may utilize one or more depth image sensing devices to partially or wholly display a virtual recreation of a detected image. In one example, the 

Regarding claims 9 and 19, Thompson discloses:
further comprising synchronizing the layered output content stream with the gambling content stream. In synchronicity - [0035]  a single large image could be partially displayed on second display screen 104 and partially displayed on third display screen 106, so that when both display screens are put together they complete one image. Electronic gaming device 100 may stream or play prerecorded multi-media data, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/Examiner, Art Unit 2421    


/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421